                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 24, 2021

BY ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: United States v. Luis Parrales, et al., 19 Cr. 663 (ER)

Dear Judge Ramos:

        The Government respectfully writes on behalf of all parties to request a sixty day
adjournment of the pretrial conference scheduled for May 25, 2021, at 10:30 a.m. The requested
adjournment is necessary for the parties to continue and complete discussions regarding pretrial
dispositions. All defendants are having discussions with the Government, and the parties believe
additional time to discuss this matter will be fruitful. For the same reason, the Government further
requests, without objection from the parties, that time be prospectively excluded under the Speedy
Trial Act, 18 U.S.C. § 3161(h)(7)(A), between May 25, 2021 and the date of the next pretrial
conference.


                                              Very truly yours,

                                              AUDREY STRAUSS
                                              United States Attorney


                                          by: _____________________________
                                              Nicholas W. Chiuchiolo
                                              Assistant United States Attorney
                                              (212) 637-1247

                                          The May 25 pretrial conference is adjourned to July 27, 2021,
                                          at 3:30 p.m. Speedy trial time is excluded from May 25, 2021,
                                          until July 27, 2021, in the interest of justice.
cc: all counsel of record (ECF)           SO ORDERED.


                                                                                    5/24/2021
